Case: 21-1460    Document: 35     Page: 1   Filed: 10/25/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 TIFFANY M. POTTER,
                      Petitioner

                             v.

      DEPARTMENT OF VETERANS AFFAIRS,
                   Respondent
             ______________________

                        2021-1460
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DE-1221-18-0165-M-1.
                 ______________________

                Decided: October 25, 2021
                 ______________________

     A. MARQUES PITRE, Pitre & Associates, LLC, Washing-
 ton, DC, argued for petitioner.

     BRYAN MICHAEL BYRD, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for respondent. Also represented by
 BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR., ALLISON KIDD-
 MILLER.
                   ______________________
Case: 21-1460     Document: 35     Page: 2    Filed: 10/25/2021




 2                                              POTTER   v. DVA



     Before MOORE, Chief Judge, BRYSON and PROST, Circuit
                           Judges.
 PROST, Circuit Judge.
     This case returns to us following our previous remand
 to the Merit Systems Protection Board (“Board”). See Pot-
 ter v. Dep’t of Veterans Affs. (Potter I), 949 F.3d 1376
 (Fed. Cir. 2020). For the reasons below, we vacate the
 Board’s decision in part and remand for further proceed-
 ings consistent with this opinion.
                               I
      In Potter I, Tiffany Potter petitioned this court for re-
 view of the Board’s December 13, 2018 decision 1 denying
 corrective action in her claim filed under the Whistleblower
 Protection Act. The Board determined that Ms. Potter
 failed to show a prima facie case that her July 10, 2014
 email was a contributing factor to her nonselection by the
 Department of Veterans Affairs (“agency”) for Chief Nurse
 IV in November 2015. See Potter I, 949 F.3d at 1379. We
 vacated that portion of the 2018 decision because it relied
 on a finding that the parties agreed was erroneous—i.e.,
 that Dr. Deering (who canceled the Chief Nurse IV vacancy
 in November 2015) did not know of Ms. Potter’s July 10,
 2014 email. Id. at 1379–81. We remanded with instruc-
 tions to the Board to “consider whether, in view of Dr. Deer-
 ing’s knowledge of Ms. Potter’s July 10, 2014 email,
 Ms. Potter presented evidence sufficient to satisfy the
 knowledge-timing test [of 5 U.S.C. § 1221(e)(1)], or if
 Ms. Potter otherwise presented evidence sufficient to
 demonstrate a prima facie case of whistleblower reprisal,”
 and if so, to “consider whether the [agency] [could] meet its
 burden of showing that it would have taken the same


       1 The December 13, 2018 decision was the adminis-
 trative judge’s (“AJ”) initial decision, but it became the
 Board’s final decision. Potter I, 949 F.3d at 1379.
Case: 21-1460      Document: 35     Page: 3   Filed: 10/25/2021




 POTTER   v. DVA                                             3



 November 2015 personnel action regardless of Ms. Potter’s
 protected disclosure.” Id. at 1380.
      On remand, the AJ found that a preponderance of the
 evidence established that the July 10, 2014 email was a
 protected disclosure and that it was a contributing factor
 to Ms. Potter’s November 2015 nonselection. J.A. 4–8. The
 AJ then considered whether the agency demonstrated by
 clear and convincing evidence that it would have taken the
 same November 2015 personnel action in the absence of the
 July 10, 2014 protected disclosure. The AJ’s consideration
 in this regard was guided by the factors articulated in Carr
 v. Social Security Administration, 185 F.3d 1318, 1323
 (Fed. Cir. 1999)—namely, (1) the strength of the agency’s
 evidence in support of its personnel action; (2) the existence
 and strength of any motive to retaliate on the part of the
 agency officials who were involved in the decision; and
 (3) any evidence that the agency takes similar actions
 against employees who are not whistleblowers but who are
 otherwise similarly situated. J.A. 8–16 (assessing these
 three Carr factors). The AJ concluded that the first Carr
 factor weighed “heavily” in the agency’s favor, that the sec-
 ond Carr factor weighed “modestly” in Ms. Potter’s favor,
 and that the third Carr factor was neutral. J.A. 12–16. As
 a result of its Carr analysis, the Board found that the
 agency demonstrated by clear and convincing evidence that
 it would have taken the same November 2015 personnel
 action in the absence of the July 10, 2014 protected disclo-
 sure. J.A. 16. It therefore denied corrective action.
     The AJ’s initial decision became the Board’s final deci-
 sion. Ms. Potter timely petitioned this court for review of
 that decision. We have jurisdiction under 28 U.S.C.
 § 1295(a)(9).
                               II
     When addressing whether the government has shown
 that it would have taken the same personnel action absent
 a protected disclosure, “[i]f considerable countervailing
Case: 21-1460     Document: 35     Page: 4    Filed: 10/25/2021




 4                                              POTTER   v. DVA



 evidence is manifestly ignored or disregarded in finding
 [the] matter clearly and convincingly proven, the decision
 must be vacated and remanded for further consideration
 where all the pertinent evidence is weighed.” Whitmore v.
 Dep’t of Labor, 680 F.3d 1353, 1368 (Fed. Cir. 2012). Ms.
 Potter argues that in conducting its Carr analysis, the
 Board’s decision failed to consider certain evidence that
 may have detracted from its overall conclusion. We agree.
     Ms. Potter observes that Dr. Deering had to testify be-
 fore Congress about the patient-care crisis at the Phoenix
 VA Health Care System, whereupon he was asked why he
 hadn’t been fired. Pet’r’s Br. 27 (citing J.A. 587–88). She
 notes that he had received death threats. And she cites his
 testimony that he was “feeling frustrated because people
 were going to the [Inspector General],” and that he “just
 wished they would come to [him] and say here’s what it is
 so we could tackle it together.” Pet’r’s Br. 27 (quoting J.A.
 595). According to Ms. Potter, this and other evidence not
 addressed in the Board’s decision detract from the reasons
 the agency gave for its November 2015 nonselection and
 indicate the presence of a retaliatory motive. Pet’r’s
 Br. 13–16, 25–27.
      The agency disputes the import of the evidence that
 Ms. Potter cites. See, e.g., Resp’t’s Br. 38–48. But the ex-
 tent to which such evidence affects a Carr analysis involves
 factual questions for the Board—not this court in the first
 instance. And, as to evidence that the Board’s decision
 failed to evaluate (including that set forth above), we can-
 not be assured that it was given the consideration and
 weight appropriate in a Carr analysis. See Whitmore,
 680 F.3d at 1376 (“While we acknowledge that the [Board]
 may well have considered the countervailing evidence and
 rejected or discounted it for various reasons, with no basis
 in [its] opinion to understand [its] logic, we cannot say that
 [its] analysis is reasonable or complies with the law for how
 proof by clear and convincing evidence is to be evaluated.”).
 Remand is therefore appropriate. See id. at 1368. On
Case: 21-1460      Document: 35     Page: 5   Filed: 10/25/2021




 POTTER   v. DVA                                            5



 remand, the Board is not limited to considering evidence
 bearing on Dr. Deering’s motives; rather, it should also con-
 sider any record evidence suggesting a retaliatory motive
 on the part of other agency officials and the extent to which
 such officials influenced Dr. Deering’s decision. See id.
 at 1371 (“When a whistleblower makes . . . highly critical
 accusations of an agency’s conduct, an agency official’s
 merely being outside that whistleblower’s chain of com-
 mand, not directly involved in alleged retaliatory ac-
 tions, . . . is insufficient to remove the possibility of a
 retaliatory motive or retaliatory influence on the whistle-
 blower’s treatment.”).
     Further, while we recognize that the Board discussed
 at least some of the abovementioned evidence in its 2018
 decision, that discussion was in a different context. There,
 the Board was evaluating whether Ms. Potter established
 a prima facie case of whistleblower reprisal. See, e.g.,
 J.A. 917–22. But here, with the Board now having found
 such a prima facie case established, the question is
 whether the agency demonstrated by clear and convincing
 evidence that it would have taken the same November
 2015 personnel action regardless of Ms. Potter’s July 10,
 2014 protected disclosure.       See Potter I, 949 F.3d
 at 1380–81 (rejecting the agency’s argument that the
 Board’s 2018 factfinding regarding whether Ms. Potter es-
 tablished a prima facie case was sufficient to resolve this
 “separate question”).
                              III
     Because the Board’s decision failed to consider certain
 evidence that may have detracted from its overall conclu-
 sion under a Carr analysis, we (1) vacate the portion of its
 decision concerning whether the agency carried its burden
 to demonstrate by clear and convincing evidence that it
 would have taken the same November 2015 personnel ac-
 tion regardless of Ms. Potter’s July 10, 2014 protected dis-
 closure and (2) remand for further consideration of this
Case: 21-1460    Document: 35    Page: 6   Filed: 10/25/2021




 6                                           POTTER   v. DVA



 issue where all the pertinent evidence is weighed. See
 Whitmore, 680 F.3d at 1368. The Board’s decision on re-
 mand should consider whether, and the extent to which,
 such evidence bears on any aspect of its Carr analysis.
        VACATED-IN-PART AND REMANDED
                         COSTS
 Costs to Petitioner.